In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-325 CV

____________________


LADONNA JOSEPH, Appellant


V.


BEAUMONT HOUSING AUTHORITY, Appellee




On Appeal from the County Court of Jefferson County at Law No. 1
Jefferson County, Texas

Trial Cause No. 94091




O P I N I O N
	Beaumont Housing Authority (BHA) filed a forcible detainer action against Ladonna
Joseph for possession of the premises, coupled with a claim for unpaid rent.  The Justice
Court found Joseph was entitled to possession and BHA was entitled to $600 in unpaid
rent.  BHA appealed to County Court at Law Number 1.  BHA filed its appeal bond on
March 18, 2002.  Two days later, BHA entered into a new lease with Joseph.  In July, the
case was tried de novo to a jury.  The jury found Joseph was in arrears $726.50 and a
money judgment was entered against her for that amount.  The trial court's judgment also
granted BHA possession of the premises.  
	On appeal, Joseph does not complain of the money judgment.  The issues raised on
appeal concern whether the trial court erred in entering judgment for possession of the
premises in favor of BHA.  BHA's original petition asserted non-payment of rent under
a lease executed in January of 2001.  BHA did not amend its pleading after executing the
new lease and no violation or breach under that lease was ever alleged.  At the time of
trial, Joseph was entitled to possession of the premises under the operative lease.  Absent
any evidence of breach of the March 2002 lease, the issue was not properly before the
court.  See generally Minor v. Kilgore, 38 S.W. 539 (Tex. Civ. App. 1896).  Therefore,
we reverse and reform the trial court's judgment to reflect that the writ of possession be
denied.  Otherwise, the judgment of the trial court is affirmed.
	Appellee's raise a cross-point in their brief regarding the amount of arrearage but
failed to file a notice of appeal.  Accordingly, we may not grant the relief requested.  See
Tex. R. App. P. 25.1(b)(c).
	The judgment of the trial court is AFFIRMED AS REFORMED.
								PER CURIAM
Submitted on February 11, 2003
Opinion Delivered February 20, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.